OPINION ON PETITION TO REHEAR.
Held: The suit was not barred. B’s will passed a life estate to his widow and the remainder interest to his children.as of its date, and therefore seven years’ adverse possession taken and held pending the life estate could not bar remainder-men’s suit brought in time after the life tenant’s death.
3. Same. Effectual against strangers.
The fact that the adverse holder was a stranger to B’s title, and claimed under an independent color of title, does not affect the result declared,
4. Same. Effectual as to purchaser of adverse holder's claim.
B’s will affects the purchaser of the adverse holder’s claim to the same extent as the adverse holder himself. Such purchaser is not protected against the unregistered will as a bona fide purchaser without notice.
5. Land Law. Construction of grant including and excluding older claims.
A grant including within its calls, but excluding from its operation by general description, lands that are held under “prior and legal claims,” confers title upon the grantee to all the lands embraced within its calls which are not shown to have been held by older titles. The older titles and their location must be affirmatively proved by those who rely upon them, if they do not otherwise appear.
Cases cited and approved: Bowman v. Bowman, 3 Head, 47; Fowlprz/. Nixon, 7 Heis., 719.
6. Same. Same. Effect of proof of older titles.
But when such “prior and legal claims” thus included and excluded by the grant are established and located by proof, that portion of the lands embraced by these older titles ceases to be part of the land covered by the grant. In surveying the grant its lines should be so run as to exclude them. The grant is not even color of title for that portion of the lands thus covered by the older titles.
7. Same. Same. Same.
And therefore adverse possession of part of the lands covered by the “prior and legal claims,” and thus included and excluded by the grant, is not within the legal boundaries of the grant, nor hostile to the title claimed under it.
Cases cited and approved : Hare v. Kelly, 1 Hum., 163 ; Smith v. Lee, 1 Cold., 549.
(See also Peck v. Houston, 5 Lea, 227.)
8.Same. Case in judgment. ■
Three grants, designated on map as 1925, 1949, and 1727, and having priority in the order named, had a common interlap, and 1949 and 1727 also interlapped outside 1925. There was possession (designated on map as “Scarborough possession No. 2”) held for seven years by those claiming under 1727 upon the co'mmon interlap, but none upon the interlap of 1949 and 1727 outside 1925. 1949 included in its calls 5,590 acres, but purported to convey only 2,500 acres. It included “of prior and legal claims 3,088 acres of land.” Claimants under 1949 sued those in possession upon the common interlap claiming under 1727. In defense 1925 was established as an outstanding title superior to 1949. The possession upon the common interlap was interposed to defeat this suit as to the land embraced in the interlap of 1949 and 1727 outside 1925.
Held: The common interlap is excluded from 1949, and possession thereon was not effectual to defeat title under 1949 where it inter-lapped alone with 1727.
9.Same. Pleadings. Estoppel.
Complainants are not estopped, by suing for the whole of 1949, to insist that possession, upon the common interlap is not within the legal boundaries of 1949, when defendants have affirmatively shown that 1925 was a “prior and legal” claim, and therefore excepted out of 1949.
10.Same. Assignment of Error.
And the question as to the legal effect of this possession upon the title of 1949 is sufficiently raised by an assignment of error by claimants under 1949, averring that the Chancellor erred in holding that “the Pilot Mountain C. & M. Company has the superior title to complainants’ entry 1949, and that it and those under whom it holds and claims title have had adverse possession more than seven years before the death of L. Bleidorn.”
ii. Same. Same.
And it is not material that among the reasons stated in support of this assignment of error the one now relied upon for rehearing was not embraced. A good assignment of error is not vitiated by the statement of insufficient reasons in its support.
PROM MORGAN.
Appeal from Chancery Court of Morgan County. H. R. G-ibson, Ch.
S. ÍT. Yance, W. R. TurnbR, and G-. W. Pickle for Bleidorns.
HENDERSON & Jourolmon, L. A. G-ratz, D. K. Young for Pilot Mountain C. & M. Company.
Lurton, J.
Two petitions to rehear have been filed; one by the defendant, the Pilot Mountain Coal and Mining. Company, and ohe by the complainants. By the first we are asked to reconsider our determination to adhere to the ruling made in the case of Smith v. Neilson, 13 Lea, 461, that a foreign will proved .and recorded in the State of the testator’s domicile according to the requirements of the laws of this State will pass lands in this State without record or registration here. The only reason now advanced for a reconsideration is the suggestion that the holding upon the effect of such an unregistered will was unnecessary *208to the decision of that case, and therefore obiter. This is not supported by a careful consideration of the facts of that case. The Court deliberately decided that the will was one of realty, and the principal question considered in the opinion of Judge Cooper.'was as to the validity' of such a will as a muniment of title without registration in this State as required by Code, §§ 2183, 2184. The question was stated as being one vital to the rights of complainants, and as such it was fully discussed and expressly decided. The reasoning of Judge Cooper cannot be strengthened by any thing we can add. . We have followed the case in more than one unreported cause, and are not at all disposed to question it as an authority. That the Pilot Mountain Coal Company claims title from a source entirely independent of the Bleidorn 'title is now advanced as a reason why it should not be affected by an unregistered will. This argument is based upon the syllabus in the Smith and Neilson ease, wherein, such an unregistered foreign will of realty is held to be valid as a muniment of title “ as between the ‘parties.” This syllabus is no part of the decision, although we may have reason to believe it to have been prepared by the Judge who wrote the opinion of the Court. This, however, is unimportant, for the limitation put upon the effect of such a will is only one way of stating the effect of an unregistered conveyance, and does not mean that such an instrument would not be valid as between any others than persons *209claiming under the will, or under the title of the testator. All persons, except creditors existing or subsequent and bona fide purchasers, are, whether parties or not, bound by an unregistered conveyance. Code, § 2890.
The point decided in Smith v. Neilson was that at common law a will of realty duly executed was a muniment of ¿ title without regard to probate, and that our statute concerning foreign wills of realty, duly executed according to our law, did not operate to destroy the. effect of such a will as a muniment of title by the requirement of registration in this State. The Pilot Mountain Coal Company are purchasers of a title inferior to that acquired by Louis Bleidorn. They do not claim under him, or under his heirs, but claim under ' an independent title utterly worthless unless perfected by adverse possession. Whether their vendor had had such adverse possession as operated to extinguish the paramount title vested by recorded grants and deeds in Louis Bleidorn, depended upon when it was begun, its duration and continuity. The outstanding life estate in Mrs. Bleidorn had been extinguished by adverse possession, but the remainder estate in complainants was asserted by suit before the statute had operated to destroy it. To say that a purchaser of a title wholly dependent upon adverse possession is a bona fide purchaser in such a sense that he cannot be affected by an unregistered will or deed which had* operated to put the title in such a situation as to prevent the opera*210tion of the statute against a remainder estate of an estate, would be putting a mere trespasser upon an equal footing with bona fide purchasers without notice of an unregistered conveyance by their vendor. Thi's would be to add a most iniquitous provision to our registration law. The petition of the Pilot Mountain Coal Company must be dismissed with costs.
The complainants in their petition ask a rehearing as to the legal effect of the possession within entry 1727, and known as the Scarborough possession No. 2. This possession we held to be within the interlap of complainants’ entry 1949 and defendants’ entry 1727, and that it had continued for more than seven years, and, having been begun before the death of Louis Bleidorn, had operated to defeat complainants’ title, so far as the entries- or grants thereon conflicted.
Complainants now call attention to the fact that this possession is within • entry 1925, known as the Hannah Byrd entry, and that this being a special entry, is excluded from the grant under which they claim, and that it therefore follows that this possession, not being within the grant and deeds under which they claim, is inoperative as an adverse .possession within the interlap of 1727 and 1949. This question was not decided, and attention was. not called to it either in the oral or printed arguments. It is therefore a question properly raised by petition for rehearing.
The grant to Eastland upon entry 1949 describes *211the granted land as a certain tract containing 2,500 acres, “ beginning at a stake ■ and pointers, the north-east corner of entry 1948; * * * thence south 894 poles to a stake and pointers; thence east 1,000 poles to a pine; thence north 895 poles to a gum -and pointers; thence west 1,000 poles to the beginning, including in the above calls of prior and' legal claims 3,088 acres of land .”
A calculation will show that the calls include about 5,590 acres, of which only 2,500 were granted; for the calls include, as stated in the grant, 3,088 acres of prior legal claims.
The effect of such a grant is to confer upon the grantee a legal title to all the lands within the calls of the grant not, shown to have .been held at the time by a superior title. When, however, it is shown that within the calls there was a superior legal claim by older special entry or by an older grant, then the effect of such proof is to exclude such older superior claim from the operation of the grant, and the' grant, as to such excluded older claim, is not operative as color of title to the land so included and excluded. Bowman v. Bowman, 3 Head, 47; Fowler v. Nixon, 7 Heis., 719.
The defendant, the Pilot Mountain Coal and Mining Company, introduced the entry and grant to Hannah Byrd, and relied upon it as an outstanding, paramount title, operating to defeat complainants in so far as it conflicted with complainants’ grant. We decided that it was a subsisting, par*212amount title, and, as such, effective to defeat complainants to the extent of its interlap with 1949. Another necessary effect of this proof is to exclude the lands so held from the operation of complainants’ grant — that is, complainants’ -grant must be so run as to exclude this -older title. The Scarborough possession No. 2- was apparently within the interlap of the three grants; but while it was within the entry 1727, and within the interlap of' 1925 with that entry, yet, being upon an older claim excluded from the grant" on 1949, it was not in fact within the interlap of 1727 and 1949, and was not- therefore a possession adverse to complainants. Hare v. Kelly, 1 Hum., 163; Smith v. Lee, 1 Cold., 549.
This, result yvonld not follow if the deeds under which complainants hold had embraced all the lands within the grant lines; but these deeds all described the lands as the lands covered by the grant, and none other. It follows that complainants had no paper-title which covered the possession of Scarborough, and his possession was not adverse to their title, being without their grant and deeds.
The defendants, the Pilot Mountain Company, make two answers to this petition to rehear upon this point. The first is that complainants, having in their bill claimed and sued for all the lands embraced within the calls of the grant under which they cla,im, are therefore estopped to now say that any lands thus included were in fact excluded from their title-papers.
*213Under the cases of Bowman v. Bowman, 3 Head, 47, and Fowler v. Nixon, 7 Heis., 719, it devolves upon a defendant who disputes the title of a plaintiff who claims under a grant excluding older titles without' definitely describing such excluded tracts, to show the existence of such older titles affirmatively; otherwise such a plaintiff may, under such a grant, recover all lands within the calls of his grant. This proceeds upon the ground that the grant opei’at-es to convey all lands to which the State had title, all vacant land within the calls, and that prima facie all was vacant, the fact of older claims' not specifically appearing in the absence of definite description. Here the defendant made s,uch proof, and its legal effect was to defeat complainants by showing a superior outstanding title'. But another of the legal effects of such evidence was to entirely exclude this paramount title^ from the operation of complainants’ grant — by force of the excluding words of the grant. We do not think that complainant is estopped from insisting upon the full legal effect of the proof made by defendant of an outstanding paramount title.
The defendants’ next answer is, that under the assignment of errors no such . question is raised. The first assignment of error insists that it was error in the Chancellor to hold and decree that “the Pilot Mountain Coal and Mining Company has the superior title to complainants’ entry 1949, and that it and those under whom it holds and *214claims title have had adverse possession more than seven years before the death of L. Bleidorn.” Now, it is manifest that if the possession of defendant was of a part of 1727 not within the in-terlap of 1949, that such possession" could not be adverse. That this assignment is broad enough to cover the question of the legal effect of a possession without the interlap must be obvious. That complainant, in his statement of reasons in support of this assignment has failed to state the particular one now relied upon, is not fatal. We have construed the rule requiring assignments of error with liberality,, and to hold that a good assignment is rendered bad by the insufficiency of the reasons advanced in its support would be highly technical and a sticking in the bark.
In view of the fact that there has been no adverse possession within the interlap of 1727 and 1949, it becomes now necessary to rule upon complainants’ seventh assignment, no opinion having been expressed in the original opinion. This assignment relates to the character of entry 2244, known as the old Hall place. This entry conflicts with entry 1727 and entry 1949. It is a younger entry than complainants’ entry 1949, and the grant thereon is an older grant than complainants’ grant. But we are of opinion that, under the proof, this entry is a special entry, and that defendants’ grant thereon therefore relates to the entry. The legal effect of this is to make defendants’ grant the older and better title, it not being shown that *215■complainants’ entry 1949 was a special entry. . The decree heretofore entered will be so modified as 'to permit a recovery by -complainants of so much of entry 1727 ,as is within the interlap of 1949 and not embraced within special entries 2688 and 2244, complainants’ grant on entry 1949 being so plotted as to exclude all lands embraced within the older claim known as the Hannah Bjrd entry.
In plotting out the lands recovered, the map of Surveyor Scott will be adopted, except in so far as we have in this opiniqn decided it to he erroneous.
The decree as to costs will be so modified as to tax one-fifth of the entire costs to the Pilot Mountain Coal and Mining Company.